Title: To Benjamin Franklin from Alexander Ewing, [after 21 March 1778]
From: Ewing, Alexander
To: Franklin, Benjamin


Honored Sir
[After March 21, 1778]
I take the liberty to inform your Excellency of my present distresses and to claim your protection which considering the Services I have rendred to she America I hope you will not refuse me. You will be pleased to recolect that from 1769 to 1775 I was master of the Ship Jupiter constantly Employed Carrying Emigrants from Ireland to America of which at least, a thousand Entred into the Contentil Service. I was therefore Obliged to Stop this trade when by a resolve of Congress the 10 September 1775 all the ports ware [shut] in America and the Communication with Ireland intirely Stoped from that period till the month of february following Mr. Andw. Caldwell of Philadelphia by order of Congress got a privateer of 22 guns put on the Stocks of which I was to take the comand but on Some falls reports made to the Commtee of Safty I was Suplanted the Comand of the Sade Vessell. As thereby I was out of Employ, I took my passage to Ireland to See my wife and famely leaving the management of my Estate in america to a freind. Since then heaving no opportunity of returning to the continent with my Wife and Children in order to help to Support them I have brought [bought] the brig Catharine which I chartred to Mr. Cochran Merchant [of] Strabane to Come to Dunkirk to take in a cargo of Conterband goods to be Clandestently imported for Ireland. I arived here the 20th March, and the next day by order of the Court of France all the English and Irish Vessels were Stopt in this harbour Except Smuglers Mine being brig rigd was Included in the Arrest, thow I have Since given Sufficient proof By Mr. Cochrans letters to his Correspondent Mr. Robt. Murdoch of this place that my real Destination was Smugling. Notwithstanding my vessell Still remains under arrest and unless by your Excelences Obliging Interssion I Obtain an order to have it Delivred up to me, I am Exposed with my wife and famely to ruien, as I canot Enjoy the revinue of my Estate in america for want of a proper Conveance to remit it. Your Excellincy I hope will remember me and Consider the Sarvices I have rendred to America. My attachment to the cause is Still the Same, and I will cherfuly Embrace every Opportunity to be Usefull as my intentions are to return to America as soon as I can find a Safe passage for my Self and famely. Mr. Jonathan Neisbitt whoe I here is now at Paris knows me perfitly well, and will be able to tell you more about me then I can write. I am concious that his testimony will make me merit your protection and the favour of an answer will put an End to my present Distress. I have the honour to Subscribe my Self your Excelinces most obedient Humble Servant
Alexr Ewing

Your Excellincy will be pleased to observe that in order to avoid Suspisons in Ireland on my Destination I Entred the Vessell in the Name of my mate Archd. Stephenson

 
Addressed in another hand: A Monsieur, / Monsieur Benjn. Franklin Esqr. Député / Des états unis de L’amerique Septentrionale / a La Cour de France, en Son hotel / A Passy. / pres de Paris
Notation: Alex. Ewing
